PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GLOBE CORPORATION
Application No. 16/643,271
Filed: 28 Feb 2020
For: FLOWER POT


:
:
:	DECISION ON PETITION
:	UNDER 37 CFR §1.181
:
:



The following  is a decision on Applicant’s  petition under 37 CFR § 1.1811 filed on June 6, 2022 requesting withdrawal of the notice of non-compliant amendment issued April 4, 2022 and withdrawal of the restriction requirement included therein.
 
The petition is GRANTED, to the extent indicated below.  

Background
A review of the relevant portion of the record shows that:
February 28, 2020:  The applicant filed the instant U.S. National Stage application under 35 USC § 371.
August 31, 2021: The examiner issued a  non-final Office action. Claims 1-4 were rejected under 35 USC 102(a)(1). Claims 3 and 4 were rejected under 35 USC 112(b). The non-final Office action  included a comment under the heading “Election/Restriction” stating that claims 1 and 2 are generic and claims 3-4 “gear toward” the embodiment of Figure 10, and that the examiner presumed that Figure 10 is “the claimed embodiment and will be examined herein.”   
December 30, 2021:   The applicant filed a response to the non-final Office action, amending claims 1-2, cancelling claims 3-4 and adding claims 5 -15. The response traversed the art rejection on the basis of the amendments to the claims. The response additionally characterized the examiner’s comment under the Election/Restriction section of the non-final Office action as an “incomplete restriction” because the examiner did not establish the presence of claimed distinct and independent inventions pursuant to MPEP §800.
April 4, 2022:  The examiner issued a notice of a non-responsive amendment, (hereinafter “Notice”) on the basis of constructive election by original presentation  The examiner stated that the originally presented claims were directed to the embodiment of Figure 10 and that as amended claims 1, 2, and 5 are directed to the embodiment of Figures 1- 5 and claims 6-15 are directed to “new embodiments not originally disclosed” based on the combination of features from various of the dependent claims and those of claim 1, which includes a “belt-like light tight portion provided at the upper part.” 
June 6, 2022: A response to the Notice and the instant petition were filed.  The response included claims 1, 2, and 5-15  without further amendment, and new claim 16, which is identical to original claim 1.    

Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections

MPEP § 1893.03(d) states in part: 
Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141-1.146) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. Restriction practice in accordance with 37 CFR 1.141 -1.146  continues to apply to U.S. national applications filed under 35 U.S.C. 111(a), even if the application filed under 35 U.S.C. 111(a) claims benefit under 35 U.S.C. 120  and 365(c)  to an earlier international application designating the United States or to an earlier U.S. national stage application submitted under 35 U.S.C. 371.
The sections of the MPEP relating to double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally also apply to national stage applications submitted under 35 U.S.C. 371. See MPEP § 823.	
When making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.

MPEP § 1893.03(d) further states: 
A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. 

MPEP § 1850 states in part:
Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
Although lack of unity of invention should certainly be raised in clear cases, it should neither be raised nor maintained on the basis of a narrow, literal or academic approach. There should be a broad, practical consideration of the degree of interdependence of the alternatives presented, in relation to the state of the art as revealed by the international search or, in accordance with PCT Article 33(6), by any additional document considered to be relevant. If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention. If, on the other hand, there is a single general inventive concept that appears novel and involves inventive step, then there is unity of invention and an objection of lack of unity does not arise. For determining the action to be taken by the examiner between these two extremes, rigid rules cannot be given and each case should be considered on its merits, the benefit of any doubt being given to the applicant. 

MPEP § 1850 further states:
If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised. Similar considerations apply in the case of a genus/species or combination/subcombination situation.

Decision
In the instant petition, Petitioner requests withdrawal of the Notice issued April 4, 2022 as well as withdrawal of the restriction requirement in the Notice. The Petitioner argues the requests should be granted in view of the following arguments:

First, the Petitioner argues the restriction “failed to set forth the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s) as required by M.P.E.P. §808” and that “the Restriction also failed to set forth the reasons why there would be a serious burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction therebetween as set forth in the following sections as required by M.P.E.P. §808.” 


Second, the Petitioner argues that the restriction in the Notice is contrary to  M.P.E.P § 806.03, which requires:

where the Claims of an application define the same essential characteristics of
a single disclosed embodiment of an invention, restriction there between should never be required. This is because the Claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition.

Petitioner reasons this is because the restriction in the Notice “fails to explain how and why originally filed claim 1 and currently pending claim 1 are to different inventions when both originally filed claim 1 and currently pending claim 1 commonly rely upon at least FIGS. 1 to 5 of the originally filed specification”. 

Regarding the petitioner’s  first and second argument, the instant Application is a national stage application filed under 35 U.S.C. § 371.  Accordingly, with respect to restriction requirements,  the standards of unity of invention practice apply; see MPEP 1893.03(d) (“unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable . . . in national stage applications submitted under 35 U.S.C. 371”). Accordingly, the arguments presented by Petitioner relying upon M.P.E.P. §808 and M.P.E.P § 806.03 as controlling authority are  not germane  to the instant national stage Application filed under 35 U.S.C. § 371 and will not be further addressed in the instant decision.  However, a review of the Notice of non-responsive amendment of April 4, 2022 shows that the examiner also incorrectly applied the standards of  US restriction practice, by  stating that “Newly submitted claims 1,2, 5-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons…”  As such, the  examiner failed to apply the correct standards with respect to the issue of constructive election by original presentation and did not analyze the claims according to  unity of invention practice under 37 C.F.R. § 1.475 and MPEP 1893.03(d). Specifically, with respect to a comparison of the claims as originally presented and the claims presented in the amendment of December 30, 2021, the Examiner failed to “explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group”. See MPEP §1893.03(d).

Accordingly, because the examiner did not correctly apply the correct standard in the Notice with respect to restriction and constructive election by original presentation for a national stage application filed under 35 U.S.C. § 371, the petition is granted.



Conclusion

For the foregoing reasons, the petition is GRANTED

The Notice of non-responsive amendment and restriction requirement issued April 4, 2022 are hereby withdrawn. The application will be returned to the examiner for consideration of  the claims presented in the amendment filed June 6, 2022, under the unity of invention standard for national stage applications under 35 U.S.C § 371. An Office action will be mailed in due course. 

Any inquiries regarding this decision should be referred to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673


_/James P. Trammell/_
James Trammell, Director
Patent Technology Center 3600
(571) 272-6712



JT/ri//km 7/27/2022



    
        
            
        
            
        
            
        
            
    

    
        1 The referenced petition was filed with the title “Petition under 37 CFR 1.144” requesting review of the restriction provided as part of the Notice of non-compliant amendment of April 4, 2022 which was  directed to issues of restriction by original presentation. A petition under 37 CFR § 1.144 is only to be considered after a final requirement for restriction. MPEP §818.01(c). However, since the “relief requested” by the instant petition additionally included withdrawal of the notice of non-compliant amendment it is properly being considered under 37 CFR § 1.181. See MPEP 1002.02(c), item 3e.